Citation Nr: 0215956	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  96-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lung disorder, claimed as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from July 1949 to September 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Baltimore, Maryland, which determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a lung disorder, 
claimed as due to exposure to Agent Orange.  The veteran 
filed a timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In April 1996 the 
veteran perfected his appeal.  

As will be discussed in the Remand portion below, the veteran 
requested a Travel Board hearing before a Member of the Board 
in his April 1996 substantive appeal.  Subsequently, he opted 
to present for a regional hearing before a local hearing 
officer in lieu of a Travel Board hearing.  Accordingly, a 
regional hearing was scheduled; however, due to a medical 
emergency, the veteran requested that said hearing be 
rescheduled at a later date.  The RO issued a letter dated in 
August 1996, which acknowledged receipt of his request to 
reschedule.  The veteran was asked to advise the RO when he 
would be able to present for a hearing.  The RO issued a 
supplemental SOC in June 1998, which continued to deny his 
claim.  The issue was then certified to the Board.  

In a decision dated in March 1999 the Board determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
lung disorder, claimed as due to Agent Orange exposure.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This law eliminated the requirement 
of a well-grounded claim and redefined the obligations of VA 
with respect to the duty to assist claimants in developing 
evidence in support of their claims.  The new law also 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(regulations implementing VCAA).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099.  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In April 2001 the Court vacated the Board's March 1999 
decision and remanded the issue to the Board for 
readjudication in light of the provisions of the VCAA.  Since 
the Court's April 2001 order the current matter has been 
pending before the Board due to the unfortunate misplacement 
of the veteran's claims folder.  To the best of its ability, 
the VA has attempted to reconstruct the veteran's claims 
folder based upon the record on appeal to the Court and 
documents submitted by the veteran and his accredited 
representative.  However, for the reasons discussed below, 
the Board finds that the competent evidence of record 
necessitates a remand to the RO for further development.  


REMAND


As discussed above, the veteran, in his April 1996 
substantive appeal, requested a Travel Board hearing before a 
Member of the Board.  Subsequently, he agreed to present for 
a RO hearing before a local hearing officer in lieu of a 
Travel Board hearing.  The RO informed the veteran by letter 
dated in June 1996 that a regional hearing had been scheduled 
for July 9, 1996.  On July 5, 1996 the RO received a 
telephone call from the veteran indicating that he had been 
hospitalized for a heart attack and had just been discharged 
the previous day.  The veteran requested that his hearing be 
rescheduled for a later date when his health improved.  

The RO acknowledged the veteran's request by letter dated 
August 23, 1996.  The veteran was advised to notify the RO at 
his earliest convenience when he would be able to reschedule.  
There was no further correspondence regarding the requested 
regional hearing.  In June 1998 the RO issued an SSOC in 
which it continued to determine that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a lung disorder, 
claimed as due to Agent Orange exposure.  The issue was 
subsequently certified to the Board.  

The competent evidence of record does not indicate whether 
the regional hearing was withdrawn or whether such was 
rescheduled and the veteran failed to appear.  See 38 C.F.R. 
§ 20.704 (2002).  

The Board recognizes that there has already been a delay in 
the adjudication of this matter due to the unfortunate 
misplacement of the record and we regret any further 
inconvenience this remand may cause the veteran.  However, 
when the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to schedule the veteran for a regional hearing 
before a local hearing officer as requested.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should contact the veteran to 
determine whether he still desires a 
regional hearing before a local hearing 
officer.  If so, said hearing should be 
scheduled as soon as possible.  If the 
veteran no longer wishes to appear before 
a local hearing officer, then he should 
withdraw his previous request in writing.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




